Citation Nr: 9906866	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 1992 the veteran applied for nonservice-connected 
pension benefits due to permanent and total disability.  In 
the application appellant was designated as a common-law 
spouse.  The RO granted entitlement to nonservice-connected 
pension benefits in January 1993, however appellant was not 
recognized as the veteran's spouse at that time.  

In September 1996 the RO recognized appellant as a dependent 
spouse of the veteran, effective May 1, 1996.  In October 
1996 the veteran passed away.  In this appeal the appellant 
seeks accrued benefits for the period between the original 
application for benefits in November 1992, and the effective 
date of VA recognition of appellant as a dependent spouse in 
May 1996.

In May 1996, the Board implemented an administrative stay on 
adjudication of certain accrued benefits claims in light of 
VA's pending appeal of the decision by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Jones v. Brown, 8 Vet. App. 
558 (1996).  The Court's Jones decision was subsequently 
reversed in Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
and the stay on adjudication of cases affected by Jones was 
lifted in April 1998.  The issue in this case regarding 
accrued benefits is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran died in October 1996.

2.  At the time of his death, the veteran had no pending 
claim for benefits and was not entitled to additional 
benefits for which he had not been paid.


CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit. 38 U.S.C.A. §§ 5107, 5121 (West 1991) 38 C.F.R. §§ 
3.1(j),  3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, which provides that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons.

More specifically, it is noted that except as provided for 
hospitalized competent veterans and in cases of accrued 
benefits payable to foreign beneficiaries, in cases where a 
veteran's death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) authorized under laws administered by 
the VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death, and due and unpaid for a 
period not to exceed two years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will be paid, 
upon the death of such veteran, to (in the following 
prescribed order of precedence) his or her spouse, his or her 
children (in equal shares), and his or her dependent parents 
(in equal shares) or the surviving parent. 38 U.S.C.A. § 
5121(a) (West 1991); 38 C.F.R. § 3.1000(a) (1998).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v. Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.

Therefore, the threshold question that must be resolved with 
regard to the appellant's claim for accrued benefits is 
whether she has submitted a legal claim which might entitle 
her to the VA benefits she seeks.  If her claims fail because 
of the absence of legal merit or lack of entitlement under 
the law, the claims must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In the instant case, the record is absent any evidence that 
the veteran had a claim pending for any VA benefit at the 
time of his death.  Rather it appears that the last time that 
the veteran initiated a claim was for spousal benefits and 
that claim came to a successful conclusion in September 1996.  
At the time of the veteran's death in October 1996, no claims 
for benefits were pending.  It is not claimed and the record 
does not reflect that the veteran was due any additional 
benefits under existing determinations or the evidence of 
record in the file at the time of his death. 

Accordingly, there is no legal basis to the appellant's 
claim. As the law and not the evidence is dispositive in this 
case, entitlement to payment of accrued benefits to the 
appellant is denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeal

 
